FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,          No. 05-10200
               v.                             D.C. No.
ALPHONSO KINZAR CARTY,                     CR-03-01135-RGS
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                   No. 05-30120
                Plaintiff-Appellee,            D.C. No.
               v.                          CR-02-00079-12-
JUAN ANTONIO ZAVALA,                             BLW
             Defendant-Appellant.
                                              ORDER

                    Filed August 25, 2006

      Before: Mary M. Schroeder, Chief Circuit Judge.


                           ORDER

   The court invites supplemental briefs by the parties
addressing some or all of the following questions on the role
of the United States Sentencing Guidelines in a district court’s
sentencing decision after United States v. Booker, 543 U.S.
220 (2005):

    1.   Do we have jurisdiction to review appeals of
         within-Guidelines range sentences?

    2.   If we have jurisdiction to review within-
         Guidelines range sentences, are such sentences

                             10645
10646               UNITED STATES v. CARTY
         entitled to a presumption of reasonableness, or
         should we review such sentences no differently
         than we review outside-Guidelines range sen-
         tences? If within-Guidelines range sentences are
         entitled to a presumption of reasonableness, is
         this presumption conclusive? Rebuttable? If
         rebuttable, how can such a presumption be
         rebutted?

    3.   How should we review a post-Booker sentence
         for reasonableness? Do we review only whether
         the district court complied with Booker’s man-
         date to consider the 18 U.S.C. § 3553(a) factors?
         If so, is this review de novo? Do we indepen-
         dently review the sentence imposed for reason-
         ableness? If so, how do we determine whether a
         sentence is reasonable? What legal and factual
         matters, if any, must we consider? Is this review
         for abuse of discretion? Are factual findings
         decided by the district court reviewed for clear
         error, abuse of discretion, or on some other stan-
         dard of review? Does it matter whether the find-
         ings are pertinent to the calculation of the
         advisory Guidelines range or pertinent to the
         application of the other 18 U.S.C. § 3553(a) fac-
         tors?

    4.   What procedure is a district court required to
         follow in sentencing a defendant within the
         advisory Guidelines range? In particular, what
         should be the district court’s duty, if any, to
         articulate its consideration of the section 18
         U.S.C. § 3553(a) factors?

    5.   If distinct from the procedure for within-
         Guidelines range sentences, what procedure is a
         district court required to follow in sentencing a
                   UNITED STATES v. CARTY                10647
         defendant above or below the advisory Guide-
         lines range?

    6.   What weight does the advisory Guidelines range
         have, in relation to other 18 U.S.C. § 3553(a)
         factors? In conducting a sentencing proceeding,
         may a district judge announce that he will
         impose a sentence within the advisory Guide-
         lines range unless the parties present compelling
         reasons for imposing a sentence outside of that
         range? On review, should we determine whether
         the district court has given the advisory Guide-
         lines range the appropriate weight, and if so,
         how?

   Briefs responding to this order shall be filed no later than
September 15, 2006. Any person or entity wishing to file a
brief as an amicus curiae in response to this order is granted
leave to do so pursuant to Fed. R. App. P. 29(a).
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.